


Exhibit 10.47

 

AMENDMENT NO. 1 TO THE HERCEPTIN LICENSE AGREEMENT

 

This Amendment No. 1 To The Herceptin License Agreement (“Amendment”) is entered
into as of December 18, 2003 by and between Genentech, Inc. (“GNE”), a Delaware
corporation having offices at 1 DNA Way, South San Francisco, California 94080
and Protein Design Labs, Inc. (“PDL”), a Delaware corporation having offices at
34801 Campus Drive, Fremont, California 94555  (collectively, the “Parties”) and
amends that certain PDL License Agreement dated November 3, 1998 (the “Herceptin
License Agreement”).  Except as expressly provided herein, capitalized terms
shall have the meanings set forth in the Herceptin License Agreement.

 


RECITALS

 

WHEREAS, GNE and PDL are Parties to the Herceptin License Agreement; and

 

WHEREAS, GNE and PDL are Parties to the Patent Licensing Master Agreement dated
September 25, 1998, as amended by Amendment No. 1 To The Patent Licensing Master
Agreement dated September 18, 2003 and Amendment No. 2 To The Patent Licensing
Master Agreement of even date herewith (collectively the “PLMA”); and

 

WHEREAS, in connection with the Parties’ execution of a settlement agreement of
even date herewith (the “Settlement Agreement”), GNE and PDL desire to amend the
Herceptin License Agreement to conform to the provisions of the Settlement
Agreement.

 

NOW THEREFORE, the Parties agree as follows:

 

1.             GNE and PDL agree that the effective date of this Amendment will
be the Effective Date of the Settlement Agreement.

 

2.             The Herceptin License Agreement is amended as follows:

 

Section 3.04 is amended and supplemented as follows:

 

3.04                 In further consideration of the rights and licenses granted
under Article 2, GNE shall pay to PDL royalties on Net Sales of all GNE Licensed
Products sold by GNE or its Affiliates or sublicensees or Roche in each country
in the Territory as set forth in Section 4.1 of the PLMA.

 

3.             No Other Conflicting Changes; Conflicting Provisions:

 

On and after the Effective Date, each reference in the Herceptin License
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
referring to the Herceptin License Agreement, shall mean and be a reference to
the Herceptin License Agreement as amended hereby.  Except as specifically
amended above, the

 

--------------------------------------------------------------------------------


 

Herceptin License Agreement is and shall continue to be in full force and
effect.  In the event of any conflict, with respect to the subject matter
herein, between the terms of this Amendment, the PLMA, the Herceptin License
Agreement and the Settlement Agreement, the terms of the Settlement Agreement
shall govern.  In the event of any conflict, with respect to the subject matter
herein, between this Amendment, the PLMA and the Herceptin License Agreement,
the terms of this Amendment shall govern.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment through their duly
authorized representatives as of the date first set forth above.

 

 

Protein Design Labs, Inc.

Genentech, Inc.

 

 

 

 

By

/s/ Douglas O. Ebersole

 

By

/s/ Stephen Juelsgaard

 

 

 

 

 

Title

SVP, Legal & Corporate Development

 

Title

EVP & General Counsel

 

 

--------------------------------------------------------------------------------
